       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 1 of 59



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                     SOUTHERN DIVISION
____________________________________
                                           )
INTERNATIONAL REFUGEE                      )
ASSISTANCE PROJECT, et al.,                )
                                           )
        Plaintiffs,                        )
                                           )
        v.                                 )         No. 1:17-cv-361-TDC
                                           )                Judge Chuang
DONALD TRUMP, in his official capacity )
as President of the United States, et al., )
                                           )
        Defendants.                        )
____________________________________)

                  ANSWER TO SECOND AMENDED COMPLAINT FOR
                     DECLARATORY AND INJUNCTIVE RELIEF
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 2 of 59



        Donald J. Trump (in his official capacity as the President of the United States), the United

States Department of Homeland Security, the United States Department of State, the Office of the

Director of National Intelligence, Kevin K. McAleenan (in his official capacity as Acting Secretary

of Homeland Security), Michael R. Pompeo (in his official capacity as United States Secretary of

State), and Dan Coats in his official capacity as Director of National Intelligence, (collectively,

“Defendants”)1 respectfully answer the allegations in Plaintiffs’ Amended Complaint

(“Complaint”) as follows:

        The unnumbered “Introduction” does not comply with the Federal Rules of Civil Procedure

and does not require a response. To the extent a response is required, Defendants state that the

three referenced Executive Orders and litigation concerning them (including this action) speak for

themselves. Defendants otherwise deny these paragraphs except to admit that President Trump

was inaugurated in January 2017, and admit that Plaintiffs seek injunctive relief (but deny that

Plaintiffs are entitled to injunctive relief or to any relief whatsoever).

        1.      This paragraph consists of legal conclusions to which no response is required. To

the extent a response is required, denied.

        2.      Admit that Defendants are officers or employees of the United States sued in their

official capacities and agencies of the United States. Defendants lack knowledge and information

sufficient to form a belief as to the truth of the penultimate sentence of this paragraph. The final

sentence is a legal conclusion to which no response is required. The remainder of this paragraph

consists of legal conclusions to which no response is required, but, to the extent a response is




1
 Pursuant to Fed. R. Civ. P. 25(d), Acting Secretary McAleenan and Secretary Pompeo have been
automatically substituted for their respective predecessors, former Secretary Duke and former
Secretary Tillerson, as Defendants in this action.



                                                  -1-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 3 of 59



required, denied.

       3.      Admit that Plaintiffs are both individuals and organizations. To the extent this

paragraph characterizes the President’s executive order issued on January 27, 2017 (“EO-1”), the

executive order issued on March 6, 2017 (“EO-2”), and the proclamation issued on September 24,

2017 (“Proclamation”) (collectively, “Orders” or “Executive Orders”), Defendants refer to the

Orders themselves for a complete and accurate description of their contents. Defendants otherwise

lack knowledge and information sufficient to form a belief as to the truth of the allegations in this

paragraph.

       4.      The final sentence of this paragraph is a legal conclusion to which no response is

required but, to the extent a response is required, denied. Defendants otherwise lack knowledge

and information sufficient to form a belief as to the truth of the allegations in this paragraph.

       5.      Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       6.      Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       7.      Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       8.      Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       9.      Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       10.     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.




                                                 -2-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 4 of 59



       11.     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       12.     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       13.     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       14.     This paragraph consists of legal conclusions to which no response is required. To

the extent a response is required, denied.

       15.     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       16.     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       17.     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       18.     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       19.     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       20.     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       21.     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       22.     Defendants lack knowledge and information sufficient to form a belief as to the




                                              -3-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 5 of 59



truth of the allegations in this paragraph.

        23.     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

        24.     This paragraph consists of legal conclusions to which no response is required. To

the extent a response is required, denied.

        25.     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

        26.     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

        27.     This paragraph consists of MESA’s characterization of its claims, to which no

response is required. To the extent a response is required, denied except to admit that MESA

purports to bring claims on behalf of itself and its members.

        28.     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

        29.     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

        30.     This paragraph consists of legal conclusions to which no response is required. To

the extent a response is required, denied.

        31.     Deny that EO-1 was intended to cause or caused harassment of the Yemeni-

American community. Defendants otherwise lack knowledge and information sufficient to form

a belief as to the truth of the allegations in this paragraph.

        32.     Deny to the extent this paragraph characterizes the Orders as “Muslim-targeted

travel restrictions.” Defendants otherwise lack knowledge and information sufficient to form a




                                                  -4-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 6 of 59



belief as to the truth of the allegations in this paragraph.

        33.     Defendants lack knowledge and information sufficient to form a belief about the

truth of the allegations in this paragraph.

        34.       This paragraph consists of YAMA’s characterization of its claims, to which no

response is required. To the extent a response is required, denied except to admit that YAMA

purports to bring claims on behalf of itself and its members.

        35.     This paragraph consists of allegations relating to a plaintiff who has voluntarily

dismissed her claims.

        36.     This paragraph consists of allegations relating to a plaintiff who has voluntarily

dismissed her claims.

        37.     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

        38.     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

        39.     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

        40.     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

        41.     Defendants state that, according to the Department of State’s records, the spouse of

a person by this name was issued an immigrant visa in 2017 before the Proclamation went into

effect. Defendants otherwise lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

        42.     Defendants deny that Ms. Amirjamshidi’s mother’s visa application is pending. Per




                                                  -5-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 7 of 59



22 C.F.R. 41.121, visa applications are adjudicated at the time of interview and a consular officer

must either issue or refuse the visa at that time. Defendants lack knowledge and information

sufficient to form a belief as to the truth of the remainder of the allegations in this paragraph.

       43.     Defendants state that, according to the Department of State’s records, the spouse of

a person by this name was issued an immigrant visa in 2017 before the Proclamation went into

effect. Defendants otherwise lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       44.     This paragraph consists of allegations relating to a plaintiff who has voluntarily

dismissed her claims.

       45.     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       46.     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       47.     Admit.

       48.     Admit the first sentence. Plaintiffs’ description of various components’ roles is a

legal conclusion to which no response is required. The remainder of this paragraph consists of

Plaintiffs’ characterizations of various entities’ responsibilities under EO-2 and the Proclamation,

which speak for themselves.

       49.     Admit the first two sentences.       The remainder of this paragraph consists of

Plaintiffs’ characterizations of the Department of State’s responsibilities under EO-2 and the

Proclamation, which speak for themselves.

       50.     Admit the first sentence.          The second sentence consists of Plaintiffs’

characterization of ODNI’s responsibilities and obligations in EO-2 and the Proclamation;




                                                 -6-
          Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 8 of 59



Defendants refer the Court to those sources themselves for a full and accurate description of their

contents.

          51.    Admit the second sentence as to Secretary of State Pompeo. The first sentence is a

legal conclusion to which no response is required.

          52.    Admit the second sentence as to Acting Secretary McAleenan. The first sentence

is a legal conclusion to which no response is required.

          53.    Admit that Mr. Coats is Director of National Intelligence. The remainder of this

sentence consists of Plaintiffs’ characterization of EO-2 and the Proclamation, which speak for

themselves. Admit that Mr. Coats is sued in his official capacity.

                                   FACTUAL ALLEGATIONS

          Deny the heading prior to paragraph 54.

          54.    Denied. Defendants further deny that the allegations in this paragraph are material

or are a basis for showing that Plaintiffs are entitled to relief given that the Supreme Court

considered numerous statements allegedly demonstrating the President’s discriminatory intent in

Hawaii v. Trump, 138 S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable

claims.

          55.    This paragraph quotes a statement from then-candidate Trump’s website, which

speaks for itself. Defendants further deny that the allegations in this paragraph are material or are

a basis for showing that Plaintiffs are entitled to relief given that the Supreme Court considered

numerous statements allegedly demonstrating the President’s discriminatory intent in Hawaii v.

Trump, 138 S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims.

          56.    Defendants lack knowledge and information sufficient to form a belief as to

whether or when the referenced statement was removed from then-candidate Trump’s website.




                                                 -7-
         Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 9 of 59



Otherwise, this paragraph characterizes a statement on then-candidate Trump’s website, which

speaks for itself.

        57.     This paragraph discusses a statement by then-candidate Trump, which speaks for

itself. Defendants further deny that the allegations in this paragraph are material or are a basis for

showing that Plaintiffs are entitled to relief given that the Supreme Court considered numerous

statements allegedly demonstrating the President’s discriminatory intent in Hawaii v. Trump, 138

S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims.

        58.     This paragraph discusses a statement by then-candidate Trump, which speaks for

itself. Defendants further deny that the allegations in this paragraph are material or are a basis for

showing that Plaintiffs are entitled to relief given that the Supreme Court considered numerous

statements allegedly demonstrating the President’s discriminatory intent in Hawaii v. Trump, 138

S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims.

        59.     This paragraph characterizes unspecified alleged statements from then-candidate

Trump, which speak for themselves. To the extent a further response is required, denied.

Defendants further deny that the allegations in this paragraph are material or are a basis for

showing that Plaintiffs are entitled to relief given that the Supreme Court considered numerous

statements allegedly demonstrating the President’s discriminatory intent in Hawaii v. Trump, 138

S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims.

        60.     This paragraph discusses a statement by then-candidate Trump, which speaks for

itself. Defendants further deny that the allegations in this paragraph are material or are a basis for

showing that Plaintiffs are entitled to relief given that the Supreme Court considered numerous

statements allegedly demonstrating the President’s discriminatory intent in Hawaii v. Trump, 138

S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims.




                                                 -8-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 10 of 59



       61.     This paragraph discusses a statement by then-candidate Trump, which speaks for

itself. Defendants further deny that the allegations in this paragraph are material or are a basis for

showing that Plaintiffs are entitled to relief given that the Supreme Court considered numerous

statements allegedly demonstrating the President’s discriminatory intent in Hawaii v. Trump, 138

S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims.

       62.     This paragraph discusses a statement by then-candidate Trump, which speaks for

itself. Defendants further deny that the allegations in this paragraph are material or are a basis for

showing that Plaintiffs are entitled to relief given that the Supreme Court considered numerous

statements allegedly demonstrating the President’s discriminatory intent in Hawaii v. Trump, 138

S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims.

       63.     This paragraph discusses a tweet, which speaks for itself. Defendants further deny

that the allegations in this paragraph are material or are a basis for showing that Plaintiffs are

entitled to relief given that the Supreme Court considered numerous statements allegedly

demonstrating the President’s discriminatory intent in Hawaii v. Trump, 138 S. Ct. 2392 (2018)

and nonetheless rejected materially indistinguishable claims.

       64.     This paragraph discusses a statement by then-candidate Trump, which speaks for

itself. Defendants further deny that the allegations in this paragraph are material or are a basis for

showing that Plaintiffs are entitled to relief given that the Supreme Court considered numerous

statements allegedly demonstrating the President’s discriminatory intent in Hawaii v. Trump, 138

S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims.

       65.     This paragraph consists of Plaintiffs’ characterization of a statement made by

Rudolph Giuliani, to which no response is required. Defendants further deny that the allegations

in this paragraph are material or are a basis for showing that Plaintiffs are entitled to relief given




                                                 -9-
          Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 11 of 59



that the Supreme Court considered numerous statements allegedly demonstrating the President’s

discriminatory intent in Hawaii v. Trump, 138 S. Ct. 2392 (2018) and nonetheless rejected

materially indistinguishable claims.

          66.   This paragraph characterizes unspecified statements from then-candidate Trump as

well as the legal effect of the Visa Waiver Program, all of which speak for themselves. Defendants

further deny that the allegations in this paragraph are material or are a basis for showing that

Plaintiffs are entitled to relief given that the Supreme Court considered numerous statements

allegedly demonstrating the President’s discriminatory intent in Hawaii v. Trump, 138 S. Ct. 2392

(2018) and nonetheless rejected materially indistinguishable claims. To the extent there are further

factual allegations in this paragraph, they are denied.

          67.   This paragraph characterizes unspecified statements from then-candidate Trump,

which speak for themselves. Defendants further deny that the allegations in this paragraph are

material or are a basis for showing that Plaintiffs are entitled to relief given that the Supreme Court

considered numerous statements allegedly demonstrating the President’s discriminatory intent in

Hawaii v. Trump, 138 S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable

claims.

          68.   This paragraph discusses a statement by then-candidate Trump, which speaks for

itself. Defendants further deny that the allegations in this paragraph are material or are a basis for

showing that Plaintiffs are entitled to relief given that the Supreme Court considered numerous

statements allegedly demonstrating the President’s discriminatory intent in Hawaii v. Trump, 138

S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims.

          69.   This paragraph discusses a tweet, which speaks for itself. Defendants further deny

that the allegations in this paragraph are material or are a basis for showing that Plaintiffs are




                                                 -10-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 12 of 59



entitled to relief given that the Supreme Court considered numerous statements allegedly

demonstrating the President’s discriminatory intent in Hawaii v. Trump, 138 S. Ct. 2392 (2018)

and nonetheless rejected materially indistinguishable claims.

       70.     This paragraph discusses a statement by then-candidate Trump, which speaks for

itself. Defendants further deny that the allegations in this paragraph are material or are a basis for

showing that Plaintiffs are entitled to relief given that the Supreme Court considered numerous

statements allegedly demonstrating the President’s discriminatory intent in Hawaii v. Trump, 138

S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims.

       71.     This paragraph discusses a statement by then-candidate Trump, which speaks for

itself. Defendants further deny that the allegations in this paragraph are material or are a basis for

showing that Plaintiffs are entitled to relief given that the Supreme Court considered numerous

statements allegedly demonstrating the President’s discriminatory intent in Hawaii v. Trump, 138

S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims.

       72.     This paragraph discusses a statement by then-candidate Trump, which speaks for

itself. Defendants further deny that the allegations in this paragraph are material or are a basis for

showing that Plaintiffs are entitled to relief given that the Supreme Court considered numerous

statements allegedly demonstrating the President’s discriminatory intent in Hawaii v. Trump, 138

S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims.

       73.     This paragraph discusses a statement by then-candidate Trump, which speaks for

itself. Defendants further deny that the allegations in this paragraph are material or are a basis for

showing that Plaintiffs are entitled to relief given that the Supreme Court considered numerous

statements allegedly demonstrating the President’s discriminatory intent in Hawaii v. Trump, 138

S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims.




                                                -11-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 13 of 59



       74.     This paragraph discusses a statement by then-candidate Trump, which speaks for

itself. Defendants further deny that the allegations in this paragraph are material or are a basis for

showing that Plaintiffs are entitled to relief given that the Supreme Court considered numerous

statements allegedly demonstrating the President’s discriminatory intent in Hawaii v. Trump, 138

S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims.

       75.     This paragraph discusses a statement by then-candidate Trump, which speaks for

itself. Defendants further deny that the allegations in this paragraph are material or are a basis for

showing that Plaintiffs are entitled to relief given that the Supreme Court considered numerous

statements allegedly demonstrating the President’s discriminatory intent in Hawaii v. Trump, 138

S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims.

       76.     This paragraph discusses a statement by then-candidate Trump, which speaks for

itself. Defendants further deny that the allegations in this paragraph are material or are a basis for

showing that Plaintiffs are entitled to relief given that the Supreme Court considered numerous

statements allegedly demonstrating the President’s discriminatory intent in Hawaii v. Trump, 138

S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims.

       77.     This paragraph discusses a speech by then-candidate Trump, which speaks for

itself. Defendants further deny that the allegations in this paragraph are material or are a basis for

showing that Plaintiffs are entitled to relief given that the Supreme Court considered numerous

statements allegedly demonstrating the President’s discriminatory intent in Hawaii v. Trump, 138

S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims.

       78.     This paragraph discusses a speech by then-candidate Trump, which speaks for

itself. Defendants further deny that the allegations in this paragraph are material or are a basis for

showing that Plaintiffs are entitled to relief given that the Supreme Court considered numerous




                                                -12-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 14 of 59



statements allegedly demonstrating the President’s discriminatory intent in Hawaii v. Trump, 138

S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims.

       79.     This paragraph discusses a speech by then-candidate Trump, which speaks for

itself. Defendants further deny that the allegations in this paragraph are material or are a basis for

showing that Plaintiffs are entitled to relief given that the Supreme Court considered numerous

statements allegedly demonstrating the President’s discriminatory intent in Hawaii v. Trump, 138

S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims.

       80.     This paragraph discusses a speech by then-candidate Trump, which speaks for

itself. Defendants further deny that the allegations in this paragraph are material or are a basis for

showing that Plaintiffs are entitled to relief given that the Supreme Court considered numerous

statements allegedly demonstrating the President’s discriminatory intent in Hawaii v. Trump, 138

S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims.

       81.     This paragraph discusses a statement by then-candidate Trump, which speaks for

itself. Defendants further deny that the allegations in this paragraph are material or are a basis for

showing that Plaintiffs are entitled to relief given that the Supreme Court considered numerous

statements allegedly demonstrating the President’s discriminatory intent in Hawaii v. Trump, 138

S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims.

       82.     This paragraph discusses a statement by then President-elect Trump, which speaks

for itself. Defendants further deny that the allegations in this paragraph are material or are a basis

for showing that Plaintiffs are entitled to relief given that the Supreme Court considered numerous

statements allegedly demonstrating the President’s discriminatory intent in Hawaii v. Trump, 138

S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims.

       83.     Denied except to admit that President Trump issued EO-1 on January 27, one week




                                                -13-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 15 of 59



after being inaugurated.

       84.     Deny the first sentence of this paragraph. As to the second sentence, denied except

to admit that President Trump gave an interview with the Christian Broadcasting Network that was

released on January 27. The remainder of this paragraph characterizes that interview, which speaks

for itself. To the extent there are any further factual allegations in this paragraph, they are denied.

       85.     This paragraph consists of legal conclusions to which no response is required but,

to the extent a response is required, denied.

       86.     This paragraph characterizes EO-1, which speaks for itself.

       87.     This paragraph characterizes EO-1, which speaks for itself. To the extent there are

any further factual allegations in this paragraph, they are denied.

       88.     This paragraph characterizes EO-1, which speaks for itself.

       89.     This paragraph characterizes EO-1, which speaks for itself.

       90.     The first sentence of this paragraph is a legal conclusion to which no response is

required. The remainder of this paragraph characterizes EO-1, which speaks for itself.

       91.      This paragraph characterizes EO-1, which speaks for itself.

       92.     Deny the first sentence of this paragraph.         Defendants lack knowledge and

information sufficient to form a belief about the truth of the remaining allegations in this paragraph.

       93.     This paragraph consists of legal conclusions to which no response is required.

       94.     This paragraph characterizes EO-1, which speaks for itself.

       95.     These allegations relate to a claim that has been dismissed from this case.

       96.     These allegations relate to a claim that has been dismissed from this case.

       97.     These allegations relate to a claim that has been dismissed from this case.

       98.     This paragraph consists of Plaintiffs’ characterization of the effects of EO-1, to




                                                 -14-
          Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 16 of 59



which no response is required. Further, these allegations relate to a claim that has been dismissed

from this case.

          99.     Deny that this paragraph accurately summarizes the purpose or effect of the

referenced section of EO-1. This paragraph cites and characterizes a judicial decision, which

speaks for itself. To the extent there are any further factual allegations in this paragraph, they are

denied.

          100.     This paragraph consists of legal conclusions to which no response is required but,

to the extent a response is required, denied.

          101.    This paragraph consists of vague allegations about unnamed CBP officials’ actions

during an undefined time period, the subjective purpose of those actions, and Plaintiffs’

characterization of those actions; as such, Defendants are not capable of meaningfully responding

to such vague allegations. To the extent a further response is required, denied.

          102.    This paragraph consists of legal conclusions to which no response is required.

          103.    This paragraph consists of Plaintiffs’ characterization of the operation and results

of a prior government program, which speak for themselves and to which no response is required.

          104.    Admit.

Deny the heading prior to paragraph 105

          105.    This paragraph consists of Plaintiffs’ characterization of the preparation and

implementation of EO-1, to which no response is required.

          106.    This paragraph consists of Plaintiffs’ characterization of the preparation and

implementation of EO-1, to which no response is required.

          107.    This paragraph consists of Plaintiffs’ characterization of the implementation of EO-

1, to which no response is required.




                                                  -15-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 17 of 59



       108.    This paragraph consists of Plaintiffs’ characterization of the preparation and

implementation of EO-1, to which no response is required.

       109.    This paragraph consists of Plaintiffs’ characterization of unspecified news reports

to which no response is required.

       110.    This paragraph consists of Plaintiffs’ characterization of unspecified news reports

to which no response is required. This paragraph also contains Plaintiffs’ characterization of the

preparation of EO-1, to which no response is required.

       111.    This paragraph consists of Plaintiffs’ characterization of the preparation of EO-1,

to which no response is required.

       112.    This paragraph characterizes comments reportedly made by Mr. Bannon, which

speak for themselves.

       113.    This paragraph consists of Plaintiffs’ characterization of unspecified news reports

to which no response is required. This paragraph also contains Plaintiffs’ characterization of the

preparation of EO-1, to which no response is required.

       114.    This paragraph consists of Plaintiffs’ legal conclusions to which no response is

required. This paragraph also contains Plaintiffs’ characterization of the preparation of EO-1, to

which no response is required.

       115.    As to the last clause, Defendants lack knowledge or information sufficient to form

a belief about whether unnamed individuals “closely associate” information with Mr. Bannon.

Otherwise, denied, except to admit that decisions concerning the implementation of EO-1 were

required following the signing of EO-1 and that different decisions regarding lawful permanent

residents were made at different points in time.

       116.    This paragraph consists of Plaintiffs’ characterizations of a statement issued by




                                               -16-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 18 of 59



Secretary Kelly on January 29, 2017. The statement speaks for itself and no response is required.

To the extent a response is required, admit that the paragraph accurately quotes Sec. Kelly’s

statement; otherwise, denied.

       117.    This paragraph consists of Plaintiffs’ characterizations of a Memorandum issued by

the Counsel to the President on February 1, 2017. The statement speaks for itself and no response

is required. To the extent a response is required, admit that the Memorandum conveys “interpretive

guidance” that “Sections 3(c) and 3(e)” of EO-1 “do not apply to” lawful permanent residents of

the United States. Otherwise, denied.

       118.    Admit that decisions concerning the implementation of EO-1 were required

following the signing of EO-1. The remainder of the allegations in this paragraph consist of

Plaintiffs’ characterization of the implementation of EO-1, to which no response is required.

       119.    This paragraph consists of Plaintiffs’ characterizations of an FAQ regarding EO-1

released by CBP, which speaks for itself and to which no response is required. To the extent a

response is required, admit that the paragraph correctly quotes that FAQ; otherwise, denied.

       120.    Admit that decisions concerning the implementation of EO-1 were required

following the signing of EO-1 and that a categorical waiver for holders of Special Immigrant Visas

from Iraq was granted on February 2, 2017. The remainder of the allegations in this paragraph

consist of Plaintiffs’ characterization of the implementation of EO-1, to which no response is

required.

       121.    Admit that EO-1 did not bar holders of Canadian passports from entering the United

States if otherwise admissible; otherwise, deny.

       122.    Admit that EO-1 applied to individuals who were already traveling to the United

States, including those aboard aircraft; otherwise, denied.




                                               -17-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 19 of 59



       123.    This paragraph consists of Plaintiffs’ characterization of a short electronic statement

by President Trump, which speaks for itself. Defendants further deny that the allegations in this

paragraph are material or are a basis for showing that Plaintiffs are entitled to relief given that the

Supreme Court considered numerous statements allegedly demonstrating the President’s

discriminatory intent in Hawaii v. Trump, 138 S. Ct. 2392 (2018) and nonetheless rejected

materially indistinguishable claims. To the extent there are any remaining factual allegations in

this paragraph, they are denied.

       124.    This paragraph consists of Plaintiffs’ characterization of a short electronic statement

by President Trump, which speaks for itself. Defendants further deny that the allegations in this

paragraph are material or are a basis for showing that Plaintiffs are entitled to relief given that the

Supreme Court considered numerous statements allegedly demonstrating the President’s

discriminatory intent in Hawaii v. Trump, 138 S. Ct. 2392 (2018) and nonetheless rejected

materially indistinguishable claims. To the extent there are any remaining factual allegations in

this paragraph, they are denied.

       125.    Denied.

       126.    Denied.

       127.    This paragraph consists of Plaintiffs’ characterizations of EO-1 and the purported

effects of a particular interpretation of EO-1, to which no response is required.

       128.    This paragraph consists of Plaintiffs’ characterizations of a letter from the State

Department, which speaks for itself and to which no response is required.

       129.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the vague references to “a broad swath” and “in this manner” in this allegation.

       130.    Deny that EO-1 and its implementation was “undertaken in secret,” that the January




                                                 -18-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 20 of 59



27, 2017 letter revoked, rather than provisionally revoked, any visas. Defendants lack knowledge

or information sufficient to form a belief about the truth of the vague reference to “ordinarily” and

the actions to which it applies.

       131.    Denied.

       132.    This paragraph consists of Plaintiffs’ characterization of a short electronic statement

by President Trump, which speaks for itself. Defendants further deny that the allegations in this

paragraph are material or are a basis for showing that Plaintiffs are entitled to relief given that the

Supreme Court considered numerous statements allegedly demonstrating the President’s

discriminatory intent in Hawaii v. Trump, 138 S. Ct. 2392 (2018) and nonetheless rejected

materially indistinguishable claims. To the extent there are any remaining factual allegations in

this paragraph, they are denied.

       133.    Admit that EO-1 affected at least 2,000 people at airports and land borders;

otherwise, denied.

       134.    Denied.

       135.    This paragraph consists of Plaintiffs’ characterization of litigation concerning EO-

1, which speaks for itself. The Court is respectfully referred to the cited litigation for a complete

and accurate understanding of that litigation.

       136.    This paragraph consists of Plaintiffs’ characterization of litigation concerning EO-

1, which speaks for itself. The Court is respectfully referred to the cited litigation for a complete

and accurate understanding of that litigation.

       137.    This paragraph consists of Plaintiffs’ characterization of litigation concerning EO-

1, which speaks for itself. The Court is respectfully referred to the cited litigation for a complete

and accurate understanding of that litigation.




                                                 -19-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 21 of 59



       138.    This paragraph consists of Plaintiffs’ characterization of litigation concerning EO-

1, which speaks for itself. The Court is respectfully referred to the cited litigation for a complete

and accurate understanding of that litigation.

       139.    This paragraph consists of Plaintiffs’ characterization of a short electronic statement

by President Trump, which speaks for itself. Defendants further deny that the allegations in this

paragraph are material or are a basis for showing that Plaintiffs are entitled to relief given that the

Supreme Court considered numerous statements allegedly demonstrating the President’s

discriminatory intent in Hawaii v. Trump, 138 S. Ct. 2392 (2018) and nonetheless rejected

materially indistinguishable claims. To the extent there are any remaining factual allegations in

this paragraph, they are denied.

       140.    This paragraph consists of Plaintiffs’ characterization of litigation concerning EO-

1, which speaks for itself. The Court is respectfully referred to the cited litigation for a complete

and accurate understanding of that litigation.

       141.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph referencing unspecified “assur[ances] [to] the public” by the

President and unspecified “closest advisors.”

       142.    This paragraph consists of Plaintiffs’ characterization of statements by President

Trump, which speak for themselves. Defendants further deny that the allegations in this paragraph

are material or are a basis for showing that Plaintiffs are entitled to relief given that the Supreme

Court considered numerous statements allegedly demonstrating the President’s discriminatory

intent in Hawaii v. Trump, 138 S. Ct. 2392 (2018) and nonetheless rejected materially

indistinguishable claims. To the extent there are any remaining factual allegations in this

paragraph, they are denied.




                                                 -20-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 22 of 59



       143.    This paragraph consists of Plaintiffs’ characterization of statements by President

Trump, which speak for themselves. Defendants further deny that the allegations in this paragraph

are material or are a basis for showing that Plaintiffs are entitled to relief given that the Supreme

Court considered numerous statements allegedly demonstrating the President’s discriminatory

intent in Hawaii v. Trump, 138 S. Ct. 2392 (2018) and nonetheless rejected materially

indistinguishable claims. To the extent there are any remaining factual allegations in this

paragraph, they are denied.

       144.    The first sentence of this paragraph consists of Plaintiffs’ characterization of

statements by unspecified “senior White House officials,” regarding which Defendants lack

knowledge or information sufficient to form a belief about the truth of the allegations. The second

sentence consists of Plaintiffs’ characterization of statements by Sean Spicer and Stephen Miller,

which speak for themselves. Defendants further deny that the allegations in this paragraph are

material or are a basis for showing that Plaintiffs are entitled to relief given that the Supreme Court

considered numerous statements allegedly demonstrating the President’s discriminatory intent in

Hawaii v. Trump, 138 S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable

claims. To the extent there are any remaining factual allegations in this paragraph, they are denied.

       145.    This paragraph consists of Plaintiffs’ characterization of EO-2, which speaks for

itself. To the extent a response is required, admit that Plaintiffs correctly quote a portion of EO-2,

but otherwise deny, including to deny that those quotes provide a complete and accurate

description of EO-2.

       146.    This paragraph consists of Plaintiffs’ characterization of EO-2, which speaks for

itself. To the extent a response is required, admit that Plaintiffs correctly quote a portion of EO-2,

but otherwise deny.




                                                 -21-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 23 of 59



       147.    This paragraph consists of Plaintiffs’ characterization of EO-2, which speaks for

itself. To the extent a response is required, admit that EO-2 suspended entry for certain nationals

of Syria, Sudan, Iran, Libya, Somalia, and Yemen; otherwise, denied.

       148.    This paragraph consists of Plaintiffs’ characterization of EO-2, which speaks for

itself. To the extent a response is required, admit that Plaintiffs correctly quote a portion of EO-2,

but otherwise deny, including to deny that those quotes provide a complete and accurate

description of EO-2.

       149.    This paragraph consists of Plaintiffs’ characterization of EO-2, which speaks for

itself. To the extent a response is required, admit that Plaintiffs correctly quote a portion of EO-2,

but otherwise deny, including to deny that those quotes provide a complete and accurate

description of EO-2.

       150.    This paragraph consists of Plaintiffs’ characterization of EO-2, which speaks for

itself. To the extent a response is required, admit that Plaintiffs correctly quote a portion of EO-2,

but otherwise deny, including to deny that those quotes provide a complete and accurate

description of EO-2.

       151.    This paragraph consists of Plaintiffs’ characterization of EO-2, which speaks for

itself. To the extent a response is required, admit that Plaintiffs correctly quote a portion of EO-2,

but otherwise deny, including to deny that those quotes provide a complete and accurate

description of EO-2.

       152.    This paragraph consists of Plaintiffs’ characterization of EO-2, which speaks for

itself. To the extent a response is required, admit that Plaintiffs correctly quote a portion of EO-2,

but otherwise deny, including to deny that those quotes provide a complete and accurate

description of EO-2.




                                                -22-
          Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 24 of 59



          153.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph about the vague term “widespread public outcry” and vague

reference to the “filing of [unspecified] lawsuits.”

          154.    This paragraph consists of Plaintiffs’ characterization of EO-2, which speaks for

itself.

          155.    This paragraph consists of Plaintiffs’ characterization of EO-2, which speaks for

itself.

          156.    This paragraph relates to a claim that has now been dismissed, and consists of

Plaintiffs’ legal conclusions to which no response is required. To the extent a further response is

required, deny.

          157.    This paragraph consists of Plaintiffs’ characterization of EO-2, which speaks for

itself. To the extent a response is required, deny that Plaintiffs’ characterization accurately reflects

EO-2. Further responses to each bulleted subparagraph are set forth below:

                     •   This paragraph consists of Plaintiffs’ characterization of EO-1 and EO-2,

                         which speak for themselves.

                     •   Admit that Section 5(g) and 6(d) of EO-2 provide for the Secretary of State

                         to “examine existing law to determine the extent to which, consistent with

                         applicable law, State and local jurisdictions may have greater involvement

                         in the process of determining the placement or resettlement of refugees in

                         their jurisdictions”; otherwise, denied.

                     •   This paragraph consists of Plaintiffs’ characterization of Section 6 of EO-1,

                         Section 7 of EO-2 and 8 U.S.C. 1182(d)(3)(B), which speak for themselves

                         and to which no response is required. To the extent a response is required,




                                                  -23-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 25 of 59



                        admit that previous administrations have granted categorical waivers as

                        well as individual waivers to aliens otherwise deemed inadmissible because

                        they have, inter alia, “engaged in a terrorist activity,” or are “a member of

                        a terrorist organization. Deny that Plaintiffs’ characterization is a complete

                        and accurate description of these provisions.

                   •    This paragraph consists of Plaintiffs’ characterization of EO-1 and EO-2,

                        which speak for themselves.

                   •    This paragraph consists of Plaintiffs’ characterization of EO-1 and EO-2,

                        which speak for themselves.

       158.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph regarding unspecified media “report[s],” and “state[ments]” by

unspecified “White House officials.” Admit that President Trump delivered an address to a joint

session of Congress on February 28, 2017.

       159.    Admit that EO-2 was issued on March 6, 2017; deny that EO-2 was officially

scheduled for issuance on any particular alternative date.

       160.    This paragraph consists of plaintiffs’ characterization of a purported document

prepared by the Department of Homeland Security and the Department of Justice, to which no

response is required.

       161.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph regarding the vague term “common practice.” Deny that EO-

1 and EO-2 were not justified by national security purposes or that national security purposes were

“reverse-engineer[ed].”

       162.    This paragraph consists of Plaintiffs’ characterization of a draft report, to which no




                                                 -24-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 26 of 59



response is required. To the extent there are any remaining factual allegations in this paragraph,

they are denied.

       163.    This paragraph consists of Plaintiffs’ characterization of, and quotation from, a draft

report, to which no response is required. To the extent there are any remaining factual allegations

in this paragraph, they are denied.

       164.    This paragraph consists of Plaintiffs’ characterization of a DHS report, which

speaks for itself and to which no response is required. Deny that Plaintiffs’ characterization is a

complete and accurate description of that report.

       165.    Admit that EO-2 does not explicitly cite the reports identified in paragraphs 162-

164; otherwise, denied.

       166.    Admit that EO-2 contains brief descriptions, taken in part from the Department of

State’s Country Reports on Terrorism 2015 (June 2016); otherwise, denied.

       167.    Admit that the State Department has described countries not identified in EO-2 as

providing safe havens for some terrorists or terrorist groups; otherwise, denied.

        168.   This paragraph consists of Plaintiffs’ characterization of a State Department report,

which speaks for itself and to which no response is required. To the extent a response is required,

admit that Plaintiffs accurately quote the cited source; otherwise, denied.

       169.    This paragraph consists of Plaintiffs’ characterization of a State Department report,

which speaks for itself and to which no response is required. To the extent a response is required,

admit that Plaintiffs accurately quote the cited source; otherwise, denied.

       170.    This paragraph consists of Plaintiffs’ characterization of a statement by Secretary

Kelly, which speaks for itself and to which no response is required. To the extent a response is

required, admit that the paragraph accurately quotes Secretary Kelly; deny that this quote is a




                                                -25-
          Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 27 of 59



complete statement of his remarks. Further deny that an enumeration of countries to which EO-2

applies is material or provides a basis for showing that Plaintiffs are entitled to relief given that the

Supreme Court considered “deviations” in treatment among different nations in Hawaii v. Trump,

138 S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims. To the extent

there are any remaining factual allegations in this paragraph, they are denied.

          171.   This paragraph consists of Plaintiffs’ characterization of a statement by the White

House Chief of Staff, which speaks for itself and to which no response is required. To the extent

a response is required, admit that the paragraph accurately quotes Mr. Priebus; deny that this quote

is a complete statement of his remarks. Further deny that an enumeration of countries to which

EO-1 applies is material or provides a basis for showing that Plaintiffs are entitled to relief given

that the Supreme Court considered “deviations” in treatment among different nations in Hawaii v.

Trump, 138 S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims. To

the extent there are any remaining factual allegations in this paragraph, they are denied.

          172.   This paragraph consists of Plaintiffs’ characterization of EO-2, which speaks for

itself.

          173.   Admit.

          174.   Deny.

          175.   This paragraph consists of Plaintiffs’ characterization of litigation concerning EO-

2, which speaks for itself. The Court is respectfully referred to the cited litigation for a complete

and accurate understanding of that litigation.

          176.   This paragraph consists of Plaintiffs’ characterization of litigation concerning EO-

2, which speaks for itself. The Court is respectfully referred to the cited litigation for a complete

and accurate understanding of that litigation.




                                                  -26-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 28 of 59



       177.    This paragraph consists of Plaintiffs’ characterization of litigation concerning EO-

2, which speaks for itself. The Court is respectfully referred to the cited litigation for a complete

and accurate understanding of that litigation.

       178.    This paragraph consists of Plaintiffs’ characterization of litigation concerning EO-

2, which speaks for itself. The Court is respectfully referred to the cited litigation for a complete

and accurate understanding of that litigation.

       179.    This paragraph consists of Plaintiffs’ characterization of litigation concerning EO-

2, which speaks for itself. The Court is respectfully referred to the cited litigation for a complete

and accurate understanding of that litigation.

       180.    This paragraph consists of Plaintiffs’ characterization of litigation concerning EO-

2, which speaks for itself. The Court is respectfully referred to the cited litigation for a complete

and accurate understanding of that litigation.

       181.    This paragraph consists of Plaintiffs’ characterization of litigation concerning EO-

2, which speaks for itself. The Court is respectfully referred to the cited litigation for a complete

and accurate understanding of that litigation.

       182.    This paragraph consists of Plaintiffs’ characterization of litigation concerning EO-

2 and a memorandum, which speak for themselves. The Court is respectfully referred to the cited

litigation and memorandum for a complete and accurate understanding.

       183.    This paragraph consists of Plaintiffs’ characterization of litigation concerning EO-

2, which speaks for itself. The Court is respectfully referred to the cited litigation for a complete

and accurate understanding of that litigation.

       184.    This paragraph consists of Plaintiffs’ characterization of litigation concerning EO-

2, which speaks for itself. The Court is respectfully referred to the cited litigation for a complete




                                                 -27-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 29 of 59



and accurate understanding of that litigation.

       185.    This paragraph consists of Plaintiffs’ characterization of statements by President

Trump, which speak for themselves. Defendants deny that these quotes are a complete and

accurate representation of President Trump’s statements. Defendants further deny that the

allegations in this paragraph are material or are a basis for showing that Plaintiffs are entitled to

relief given that the Supreme Court considered numerous statements allegedly demonstrating the

President’s discriminatory intent in Hawaii v. Trump, 138 S. Ct. 2392 (2018) and nonetheless

rejected materially indistinguishable claims. To the extent there are any remaining factual

allegations in this paragraph, they are denied.

       186.    This paragraph consists of Plaintiffs’ characterization of statements by President

Trump, which speak for themselves. Defendants further deny that the allegations in this paragraph

are material or are a basis for showing that Plaintiffs are entitled to relief given that the Supreme

Court considered numerous statements allegedly demonstrating the President’s discriminatory

intent in Hawaii v. Trump, 138 S. Ct. 2392 (2018) and nonetheless rejected materially

indistinguishable claims. To the extent there are any remaining factual allegations in this

paragraph, they are denied.

       187.    This paragraph consists of Plaintiffs’ characterization of statements by President

Trump, which speak for themselves. Defendants further deny that the allegations in this paragraph

are material or are a basis for showing that Plaintiffs are entitled to relief given that the Supreme

Court considered numerous statements allegedly demonstrating the President’s discriminatory

intent in Hawaii v. Trump, 138 S. Ct. 2392 (2018) and nonetheless rejected materially

indistinguishable claims. To the extent there are any remaining factual allegations in this

paragraph, they are denied.




                                                  -28-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 30 of 59



       188.    This paragraph consists of Plaintiffs’ characterization of statements by President

Trump, which speak for themselves. Defendants further deny that the allegations in this paragraph

are material or are a basis for showing that Plaintiffs are entitled to relief given that the Supreme

Court considered numerous statements allegedly demonstrating the President’s discriminatory

intent in Hawaii v. Trump, 138 S. Ct. 2392 (2018) and nonetheless rejected materially

indistinguishable claims. To the extent there are any remaining factual allegations in this

paragraph, they are denied.

       189.    This paragraph consists of Plaintiffs’ characterization of statements by President

Trump, which speak for themselves. Defendants further deny that the allegations in this paragraph

are material or are a basis for showing that Plaintiffs are entitled to relief given that the Supreme

Court considered numerous statements allegedly demonstrating the President’s discriminatory

intent in Hawaii v. Trump, 138 S. Ct. 2392 (2018) and nonetheless rejected materially

indistinguishable claims. To the extent there are any remaining factual allegations in this

paragraph, they are denied.

       190.    This paragraph consists of Plaintiffs’ characterization of statements by President

Trump, which speak for themselves. Defendants further deny that the allegations in this paragraph

are material or are a basis for showing that Plaintiffs are entitled to relief given that the Supreme

Court considered numerous statements allegedly demonstrating the President’s discriminatory

intent in Hawaii v. Trump, 138 S. Ct. 2392 (2018) and nonetheless rejected materially

indistinguishable claims. To the extent there are any remaining factual allegations in this

paragraph, they are denied.

       191.    This paragraph consists of Plaintiffs’ characterization of statements by President

Trump, which speak for themselves. Defendants further deny that the allegations in this paragraph




                                                -29-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 31 of 59



are material or are a basis for showing that Plaintiffs are entitled to relief given that the Supreme

Court considered numerous statements allegedly demonstrating the President’s discriminatory

intent in Hawaii v. Trump, 138 S. Ct. 2392 (2018) and nonetheless rejected materially

indistinguishable claims. To the extent there are any remaining factual allegations in this

paragraph, they are denied.

       192.    This paragraph consists of Plaintiffs’ characterization of statements by President

Trump, which speak for themselves. Defendants further deny that the allegations in this paragraph

are material or are a basis for showing that Plaintiffs are entitled to relief given that the Supreme

Court considered numerous statements allegedly demonstrating the President’s discriminatory

intent in Hawaii v. Trump, 138 S. Ct. 2392 (2018) and nonetheless rejected materially

indistinguishable claims. To the extent there are any remaining factual allegations in this

paragraph, they are denied.

       193.    Denied.

       194.    This paragraph consists of Plaintiffs’ characterization of statements by President

Trump, which speak for themselves. Defendants further deny that the allegations in this paragraph

are material or are a basis for showing that Plaintiffs are entitled to relief given that the Supreme

Court considered numerous statements allegedly demonstrating the President’s discriminatory

intent in Hawaii v. Trump, 138 S. Ct. 2392 (2018) and nonetheless rejected materially

indistinguishable claims. To the extent there are any remaining factual allegations in this

paragraph, they are denied.

       195.    This paragraph consists of Plaintiffs’ characterization of statements by President

Trump, which speak for themselves. Defendants further deny that the allegations in this paragraph

are material or are a basis for showing that Plaintiffs are entitled to relief given that the Supreme




                                                -30-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 32 of 59



Court considered numerous statements allegedly demonstrating the President’s discriminatory

intent in Hawaii v. Trump, 138 S. Ct. 2392 (2018) and nonetheless rejected materially

indistinguishable claims. To the extent there are any remaining factual allegations in this

paragraph, they are denied.

       196.    This paragraph consists of Plaintiffs’ characterization of statements by President

Trump, which speak for themselves. Defendants further deny that the allegations in this paragraph

are material or are a basis for showing that Plaintiffs are entitled to relief given that the Supreme

Court considered numerous statements allegedly demonstrating the President’s discriminatory

intent in Hawaii v. Trump, 138 S. Ct. 2392 (2018) and nonetheless rejected materially

indistinguishable claims. To the extent there are any remaining factual allegations in this

paragraph, they are denied.

       197.    Admit that the Proclamation was issued on September 24, 2017 and that EO-2’s

entry suspensions would have otherwise expired on that date; otherwise denied.

       198.    This paragraph consists of Plaintiffs’ characterization of the Proclamation (which

Plaintiffs refer to as “EO-3”), which speaks for itself and to which no response is required. To the

extent a response is required, deny.

       199.    This paragraph consists of Plaintiffs’ characterization of the Proclamation, which

speaks for itself and to which no response is required. To the extent a response is required, admit

that the Proclamation’s entry suspensions operate based in part on the nationality of certain persons

seeking entry to the United States. Otherwise, deny.

       200.    This paragraph consists of Plaintiffs’ characterization of the Proclamation, which

speaks for itself and to which no response is required. To the extent a response is required, admit

that the Proclamation does not distinguish between Syrians seeking immigrant or non-immigrant




                                                -31-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 33 of 59



visas. Otherwise, denied.

       201.    This paragraph consists of Plaintiffs’ characterization of the Proclamation, which

speaks for itself and to which no response is required. To the extent a response is required, admit

that this paragraph contains correct quotations of the Proclamation; otherwise, denied.

       202.    This paragraph consists of Plaintiffs’ characterization of the Proclamation, which

speaks for itself and to which no response is required. To the extent a response is required, admit

that the Proclamation suspends entry based on the enumerated categories of visas; otherwise, deny.

       203.    This paragraph consists of Plaintiffs’ characterization of the Proclamation, which

speaks for itself and to which no response is required. To the extent a response is required, admit

that this paragraph contains correct quotations of the Proclamation; otherwise, denied.

       204.    The first sentence of this paragraph consists of Plaintiffs’ characterization of the

Proclamation, which speaks for itself and to which no response is required. As to the second

sentence, deny. As to the third sentence, Defendants lack knowledge or information sufficient to

form a belief about the truth of the vague references to “estimates” in this allegation.

       205.    The first sentence of this paragraph consists of Plaintiffs’ characterization of the

Proclamation, which speaks for itself and to which no response is required. To the extent a

response is required, admit that the Proclamation does not distinguish between North Koreans

seeking immigrant or non-immigrant visas; otherwise, deny. The remainder of this paragraph

consists of Plaintiffs’ speculation about the number of North Koreans who may have sought to

obtain visas in the future absent the Proclamation, regarding which Defendants lack knowledge

or information sufficient to form a belief about the truth of the allegations.

       206.    This paragraph consists of Plaintiffs’ characterization of the Proclamation, which

speaks for itself and to which no response is required. To the extent a response is required, admit




                                                -32-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 34 of 59



that the Proclamation originally suspended entry of Chadians relying on immigrant or non-

immigrant visitor or business visas, but aver that nationals of Chad are no longer subject to entry

restrictions pursuant to Procl. No. 9723; otherwise, deny.

       207.    This paragraph consists of Plaintiffs’ characterizations of EO-1, EO-2, and the

Proclamation, which speak for themselves and to which no response is required. To the extent a

response is required, admit that the table correctly enumerates certain categories of visas as subject

to the suspension of entry except nationals of Chad who are no longer subject to entry restrictions

pursuant to Procl. No. 9723; otherwise, deny.

       208.    This paragraph consists of Plaintiffs’ characterization of the Proclamation, which

speaks for itself and to which no response is required. To the extent a response is required, admit

that the paragraph correctly quotes the Proclamation and that the waiver provision of the

Proclamation enumerates nine examples of situations in which a waiver might be appropriate;

otherwise, deny.

       209.    This paragraph consists of Plaintiffs’ characterization of EO-1, EO-2, and the

Proclamation, which speak for themselves and to which no response is required. To the extent a

response is required, Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in this paragraph about the vague terms “widespread public outcry” and

vague reference to the “filing of [unspecified] lawsuits.”

       210.    This paragraph consists of Plaintiffs’ characterizations of EO-1, EO-2, and the

Proclamation, which speak for themselves and to which no response is required. To the extent a

response is required, admit that legal challenges to EO-1 were brought by lawful permanent

residents and dual nationals. Otherwise, Defendants lack knowledge or information sufficient to

form a belief about the truth of the allegations in this paragraph about the vague term “public




                                                -33-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 35 of 59



condemnation” and vague reference to unspecified other “legal challenges.”

        211.    This paragraph consists of Plaintiffs’ characterization of the Proclamation, to which

no response is required. To the extent a further response is required, admit that the Proclamation

is currently in effect.

        212.    This paragraph consists of Plaintiffs’ characterization of the Proclamation and EO-

2, which speak for themselves and to which no response is required.

        213.     This paragraph consists of Plaintiffs’ characterization of EO-1, EO-2, and the

Proclamation, which speak for themselves, and to which no response is required.

        214.    This paragraph consists of Plaintiffs’ characterization of the Proclamation and the

cited statute, which speak for themselves and to which no response is required. To the extent a

response is required, admit that the Proclamation relies in part on the review ordered by EO-2;

otherwise, deny.

        215.    This paragraph consists of Plaintiffs’ characterization of the Proclamation, which

speaks for itself and to which no response is required. To the extent a response is required, admit

that the paragraph correctly quotes the Proclamation and that the Secretary of Homeland Security

identified 16 countries as being inadequate; otherwise, deny.

        216.    This paragraph consists of Plaintiffs’ characterization of the Proclamation, which

speaks for itself and to which no response is required. To the extent a response is required, admit

that the paragraph correctly quotes the Proclamation and that the Secretary of Homeland Security

identified 31 countries as being at risk of becoming inadequate; otherwise, deny.

        217.    This paragraph consists of Plaintiffs’ characterization of the Proclamation, which

speaks for itself and to which no response is required.

        218.    This paragraph consists of Plaintiffs’ characterization of the Proclamation, which




                                                -34-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 36 of 59



speaks for itself and to which no response is required.

       219.     This paragraph consists of Plaintiffs’ characterization of the Proclamation, which

speaks for itself and to which no response is required. To the extent a response is required, denied.

       220.     This paragraph consists of Plaintiffs’ characterization of the Proclamation, which

speaks for itself and to which no response is required.

       221.     This paragraph consists of Plaintiffs’ characterization of the Proclamation, which

speaks for itself and to which no response is required. To the extent a response is required, admit

that the cited provision states that “[t]here are . . . alternative sources for obtaining information to

verify the citizenship and identity of nationals from Venezuela,” otherwise, denied.

       222.     This paragraph consists of Plaintiffs’ characterization of a regulation and the State

Department and Department of Homeland Security’s practices, which speak for themselves and to

which no response is required.

       223.     This paragraph consists of Plaintiffs’ characterization of the Proclamation, which

speaks for itself and to which no response is required. To the extent a response is required, admit

that the Proclamation does not mention Belgium, but deny that the absence of discussion of each

and every country within the text of the Proclamation is material or provides a basis for showing

that Plaintiffs are entitled to relief given that the Supreme Court considered “deviations” in

treatment among different nations in Hawaii v. Trump, 138 S. Ct. 2392 (2018) and nonetheless

rejected materially indistinguishable claims. To the extent there are any remaining factual

allegations in this paragraph, they are denied.

       224.      This paragraph consists of Plaintiffs’ characterization of a General Accounting

Office report, which speaks for itself and to which no response is required. To the extent a response

is required, deny that the absence of discussion of each and every country within the text of the




                                                  -35-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 37 of 59



Proclamation is material or provides a basis for showing that Plaintiffs are entitled to relief given

that the Supreme Court considered “deviations” in treatment among different nations in Hawaii v.

Trump, 138 S. Ct. 2392 (2018) and nonetheless rejected materially indistinguishable claims. To

the extent there are any remaining factual allegations in this paragraph, they are denied.

        225.    This paragraph consists of Plaintiffs’ characterization of the Proclamation, which

speaks for itself and to which no response is required. To the extent a response is required, deny.

        226.    This paragraph consists of Plaintiffs’ characterization of the Proclamation, which

speaks for itself and to which no response is required. To the extent a response is required, deny.

        227.    This paragraph consists of legal conclusions to which no response is required.

Defendants further deny that any of the assertions in this paragraph is material given that the

Supreme Court considered materially identical assertions in Hawaii v. Trump, 138 S. Ct. 2392

(2018) and nonetheless rejected materially indistinguishable claims.

        228.    Denied.

        229.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph and the header prior to this paragraph.

        230.    The first sentence of this paragraph consists of Plaintiffs’ characterization of EO-1

and EO-2, to which no response is required. To the extent a response is required, deny. As to the

remainder of the paragraph, Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations set forth therein.

        231.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

        232.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.




                                                 -36-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 38 of 59



       233.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       234.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       235.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       236.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       237.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       238.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       239.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       240.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       241.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       242.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       243.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       244.    Defendants lack knowledge or information sufficient to form a belief about the truth




                                               -37-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 39 of 59



of the allegations in this paragraph.

        245.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

        246.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

        247.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph as to IRAP’s clients specifically; however, deny Plaintiffs’

conclusions that EO-1 and EO-2 or the Proclamation marginalized individuals, subjected

individuals to suspicion or social isolation, inflicted stigmatic and dignitary injuries, or unlawfully

discriminated on the basis of religion.

        248.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

        249.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

        250.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

        251.     As to the first two sentences, Defendants lack knowledge or information sufficient

to form a belief about the truth of the allegations therein. The remainder of this paragraph consists

of Plaintiffs’ characterization of other litigation, which speaks for itself and to which no response

is required. The Court is respectfully referred to that litigation for a full and accurate description

of that litigation.

        252.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.




                                                 -38-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 40 of 59



       253.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       254.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       255.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       256.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       257.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       258.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       259.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       260.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph regarding HIAS; however, deny that EO-2 intentionally

discriminated against Muslims.

       261.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       262.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       263.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.




                                               -39-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 41 of 59



       264.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       265.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       266.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       267.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       268.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       269.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       270.    This paragraph relates to a claim that has now been dismissed. Defendants further

lack knowledge or information sufficient to form a belief about the truth of the allegations in this

paragraph.

       271.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       272.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph as to HIAS specifically; however, deny that EO-1, EO-2, or the

Proclamation convey an official message of disapproval and hostility toward individuals based on

their religion or deems any non-alien to be an outsider or to be less than a full member of the

political community.

       273.    Defendants lack knowledge or information sufficient to form a belief about the truth




                                               -40-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 42 of 59



of the allegations in this paragraph as to HIAS specifically; however, deny that EO-1, EO-2, or the

Proclamation convey an anti-Muslim message or that individuals have been subjected to baseless

suspicion, social and political isolation, or have suffered other dignitary and stigmatic injuries or

have been unlawfully discriminated against on the basis of religion as a result of EO-1, EO-2, or

the Proclamation.

        274.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

        275.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

        276.    This paragraph includes Plaintiffs’ characterization of a communication from the

State Department, which speaks for itself. Defendants otherwise lack knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph.

        277.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

        278.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

        279.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

        280.    As to the first sentence, this sentence represents Plaintiffs’ characterization of a

communication from the State Department, which speaks for itself. Otherwise, Defendants lack

knowledge or information sufficient to form a belief about the truth of the allegations in this

paragraph.

        281.    Defendants lack knowledge or information sufficient to form a belief about the truth




                                                 -41-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 43 of 59



of the allegations in this paragraph.

       282.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       283.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       284.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       285.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       286.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       287.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       288.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       289.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       290.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       291.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       292.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.




                                               -42-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 44 of 59



       293.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       294.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       295.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph as to MESA members; however, deny that EO-1, EO-2, or the

Proclamation convey an anti-Muslim message or that individuals have been subjected to baseless

suspicion, social and political isolation, or have suffered other dignitary and stigmatic injuries or

have been unlawfully discriminated against on the basis of religion as a result of EO-1, EO-2, or

the Proclamation.

       296.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       297.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph as to MESA; however, deny that EO-1, EO-2, or the

Proclamation have a stigmatic message.

       298.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       299.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       300.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       301.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.




                                                -43-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 45 of 59



       302.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       303.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       304.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       305.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       306.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph as to AAANY’s clients and staff; however, deny that EO-1,

EO-2, or the Proclamation impugn Islam, have a frightening effect, or have caused hate crimes to

increase.

       307.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph as to AAANY and its clients; however, deny that EO-1, EO-2,

or the Proclamation have caused hate crimes to increase, convey an anti-Muslim message,

constitute an attempt to ban individuals based on their religion, or suggest that members of any

religion are a “national problem” or an “existential threat.”

       308.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       309.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       310.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.




                                                -44-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 46 of 59



       311.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph as to YAMA members. As to Plaintiffs’ characterization of

statements by President Trump, those statements speak for themselves.

       312.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       313.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph as to YAMA members; however, admit that there are presently

hostilities in and affecting Yemen.

       314.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       315.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       316.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       317.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph as to John Doe #1; however, deny that the Proclamation sends

a message communicating that any lawful permanent resident is unwanted and deny that the

Proclamation demonizes John Doe #1 and his family.

       318.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       319.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       320.    Defendants lack knowledge or information sufficient to form a belief about the truth




                                               -45-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 47 of 59



of the allegations in this paragraph as to John Doe #3. Deny that EO-2 and the Proclamation send

a message that the U.S. government does not welcome individuals on the basis of their actual or

perceived religion or assumes that everyone who comes from a country for which entry is

suspended is a terrorist.

       321.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

       322.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph as to John Doe #3. Deny that EO-1, EO-2, or the Proclamation

caused the referenced shooting in Kansas.

       323.    Defendants at this time lack knowledge and information sufficient to form a belief

about the truth of the allegations in this paragraph related to John Doe #4’s circumstances but, to

the extent this paragraph characterizes the EO-1 or EO-2, or the Proclamation, Defendants refer to

the Proclamation and those Orders for a complete and accurate description of their contents.

       324.    Defendants at this time lack knowledge and information sufficient to form a belief

about the truth of the allegations in this paragraph related to John Doe #4’s particular

circumstances but, to the extent this paragraph characterizes the Proclamation, Defendants refer to

the Proclamation itself for a complete and accurate description of its contents.

       325.    Defendants at this time lack knowledge and information sufficient to form a belief

about the truth of the allegations in this paragraph related to John Doe #4’s particular

circumstances and opinions but Defendants deny that EO-1 was “an attempt to ban Muslims” and,

to the extent this paragraph otherwise characterizes EO-1, Defendants refer to EO-1 itself for a

complete and accurate description of its contents.

       326.    Defendants at this time lack knowledge and information sufficient to form a belief




                                               -46-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 48 of 59



about the truth of the allegations in this paragraph related to John Doe #4’s particular

circumstances and opinions but Defendants deny that the Proclamation, EO-1 or EO-2 is or was a

“Muslim ban,” deny that the Proclamation or any of those orders is or was “about keeping people

out of the United States because of their religion” and, to the extent this paragraph otherwise

characterizes the Proclamation, EO-1, or EO-2, Defendants refer to those sources for a complete

and accurate description of their contents.

       327.    Defendants at this time lack knowledge and information sufficient to form a belief

about the truth of the allegations in this paragraph related to John Doe #5’s particular

circumstances but, to the extent this paragraph characterizes the Proclamation, EO-1 or EO-2,

Defendants refer to those sources for a complete and accurate description of their contents.

       328.    Defendants at this time lack knowledge and information sufficient to form a belief

about the truth of the allegations in this paragraph related to John Doe #5’s particular

circumstances and opinions but, to the extent this paragraph characterizes the Proclamation, EO-1

or EO-2, Defendants deny that these sources violate principles of freedom, justice and opportunity

and refer to the sources themselves for a complete and accurate description of their contents. To

the extent there are any remaining factual allegations in this paragraph, they are denied.

       329.    Defendants at this time lack knowledge and information sufficient to form a belief

about the truth of the allegations in this paragraph related to John Doe #5’s experiences and

opinions, but otherwise deny this paragraph

       330.    Defendants at this time lack knowledge and information sufficient to form a belief

about the truth of the allegations in this paragraph related to Jane Doe #2’s particular circumstances

but, to the extent this paragraph characterizes the Proclamation, EO-1 or EO-2, Defendants refer

to those sources for a complete and accurate description of their contents. To the extent there are




                                                -47-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 49 of 59



any remaining factual allegations in this paragraph, they are denied.

       331.    Defendants at this time lack knowledge and information sufficient to form a belief

about the truth of the allegations in this paragraph related to Jane Doe #2’s particular circumstances

but, to the extent this paragraph characterizes the Proclamation or EO-2, Defendants refer to the

Proclamation and EO-2 for a complete and accurate description of their contents.

       332.    Defendants lack knowledge and information sufficient to form a belief about the

truth of the allegations in this paragraph.

       333.    Defendants lack knowledge and information sufficient to form a belief about the

truth of the allegations in this paragraph.

       334.    Defendants at this time lack knowledge and information sufficient to form a belief

about the truth of the allegations in this paragraph related to Jane Doe #2’s particular circumstances

but, to the extent this paragraph characterizes the Proclamation, Defendants refer to the

Proclamation itself for a complete and accurate description of its contents.

       335.     Defendants lack knowledge and information sufficient to form a belief about the

truth of the allegations in this paragraph concerning Jane Doe #2’s circumstances and opinions,

but otherwise deny this paragraph.

       336.    Defendants at this time lack knowledge and information sufficient to form a belief

about the truth of the allegations in this paragraph related to Mr. Meteab’s circumstances but, to

the extent this paragraph characterizes the Proclamation, EO-1 or EO-2, Defendants refer to those

sources for a complete and accurate description of their contents.

       337.    Defendants lack knowledge and information sufficient to form a belief about the

truth of the allegations in this paragraph.

       338.    Defendants lack knowledge and information sufficient to form a belief about the




                                                -48-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 50 of 59



truth of the allegations in this paragraph.

       339.    Defendants lack knowledge and information sufficient to form a belief about the

truth of the allegations in this paragraph.

       340.    Defendants deny this paragraph to the extent it alleges that the Proclamation, EO-

1 or EO-2 “have encouraged other people to discriminate against Muslims.” Defendants otherwise

lack knowledge and information sufficient to form a belief about the truth of the allegations in this

paragraph.

       341.    Defendants lack knowledge and information sufficient to form a belief about the

truth of the allegations in this paragraph concerning Mr. Meteab’s subjective opinions, but

otherwise deny this paragraph.

       342.    Defendants deny the allegations in this paragraph to the extent they are inconsistent

with the Department of State’s records as discussed in response to paragraph 41. Defendants

otherwise lack knowledge and information sufficient to form a belief about the truth of the

allegations in this paragraph concerning Mr. Mashta’s circumstances and opinions. To the extent

this paragraph characterizes the Proclamation, EO-1 and EO-2, Defendants respectfully refer the

Court to those sources for a full and accurate description of their contents. To the extent there are

any remaining factual allegations in this paragraph, they are denied.

       343.    Defendants deny the allegations in this paragraph to the extent they are inconsistent

with the Department of State’s records as discussed in response to paragraph 41. Defendants

otherwise lack knowledge and information sufficient to form a belief about the truth of the

allegations in this paragraph.

       344.    Defendants deny the allegations in this paragraph to the extent they are inconsistent

with the Department of State’s records as discussed in response to paragraph 41. To the extent this




                                                -49-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 51 of 59



paragraph characterizes the Proclamation, EO-1 or EO-2, Defendants respectfully refer the Court

to those sources for a full and accurate description of their contents. Defendants otherwise lack

knowledge and information sufficient to form a belief about the truth of the allegations in this

paragraph.

       345.    Defendants deny the allegations in this paragraph to the extent they are inconsistent

with the Department of State’s records as discussed in response to paragraph 41. To the extent this

paragraph characterizes Mr. Mashta’s subjective opinions, Defendants lack knowledge and

information sufficient to form a belief as to the truth of these characterizations. Defendants

otherwise deny this paragraph.

       346.    Defendants deny the third sentence alleging that Ms. Amirjamshidi’s mother’s visa

application is pending. Per 22 C.F.R. 41.121, visa applications are adjudicated at the time of

interview and a consular officer must either issue or refuse the visa at that time. Beyond this,

Defendants at this time lack knowledge and information sufficient to form a belief about the truth

of the allegations in this paragraph related to Ms. Amirjamshidi’s particular circumstances but, to

the extent this paragraph characterizes the Proclamation, EO-1 or EO-2, Defendants refer to those

sources for a complete and accurate description of their contents.

       347.    Defendants lack knowledge and information sufficient to form a belief about the

truth of the allegations in this paragraph.

       348.    Defendants lack knowledge and information sufficient to form a belief about the

truth of the allegations in this paragraph.

       349.    To the extent this paragraph characterizes Ms. Amirjamshidi’s subjective opinions,

Defendants lack knowledge and information sufficient to form a belief as to the truth of these

characterizations. Defendants otherwise deny this paragraph.




                                               -50-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 52 of 59



       350.    Defendants deny the allegations in this paragraph to the extent they are inconsistent

with the Department of State’s records as discussed in response to paragraph 43. Defendants

otherwise lack knowledge and information sufficient to form a belief about the truth of the

allegations in this paragraph concerning Mr. Shirani’s individual circumstances. To the extent this

paragraph characterizes the Proclamation, EO-1 or EO-2, Defendants respectfully refer the Court

to those sources for a full and accurate description of their contents.

       351.     Defendants deny the allegations in this paragraph to the extent they are inconsistent

with the Department of State’s records as discussed in response to paragraph 43. Defendants

otherwise lack knowledge and information sufficient to form a belief about the truth of the

allegations in this paragraph.

       352.    Defendants deny the allegations in this paragraph to the extent they are inconsistent

with the Department of State’s records as discussed in response to paragraph 43. Defendants

otherwise lack knowledge and information sufficient to form a belief about the truth of the

allegations in this paragraph.

       353.    Defendants deny the allegations in this paragraph to the extent they are inconsistent

with the Department of State’s records as discussed in response to paragraph 43. To the extent this

paragraph characterizes the Proclamation, EO-1 or EO-2, Defendants respectfully refer the Court

to those sources for a full and accurate description of their contents. Defendants otherwise lack

knowledge and information sufficient to form a belief about the truth of the allegations in this

paragraph.

       354.    This paragraph consists of allegations relating to a plaintiff who has voluntarily

dismissed her claims.

       355.    This paragraph consists of allegations relating to a plaintiff who has voluntarily




                                                -51-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 53 of 59



dismissed her claims.

       356.    This paragraph consists of allegations relating to a plaintiff who has voluntarily

dismissed her claims.

       357.    This paragraph consists of allegations relating to a plaintiff who has voluntarily

dismissed her claims.

       358.    This paragraph consists of allegations relating to a plaintiff who has voluntarily

dismissed her claims.

       359.    Defendants at this time lack knowledge and information sufficient to form a belief

about the truth of the allegations in this paragraph related to Ms. Khazaeli’s circumstances but, to

the extent this paragraph characterizes the Proclamation, EO-1 or EO-2, Defendants refer to the

Proclamation and those Orders for a complete and accurate description of their contents.

       360.    Defendants at this time lack knowledge and information sufficient to form a belief

about the truth of the allegations in this paragraph related to Ms. Khazaeli’s circumstances and

those of her family but, to the extent this paragraph characterizes the Proclamation or the previous

Executive Orders, Defendants refer to the Proclamation and those Orders for a complete and

accurate description of their contents.

       361.    Defendants lack knowledge and information sufficient to form a belief about the

truth of the allegations in this paragraph.

       362.    To the extent this paragraph characterizes Ms. Khazaeli’s individual circumstances

and opinions, Defendants lack knowledge and information sufficient to form a belief about the

truth of these characterizations. Defendants otherwise deny this paragraph.

       363.    Defendants lack knowledge and information sufficient to form a belief about the

truth of the allegations in this paragraph.




                                               -52-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 54 of 59



       364.    Denied.

       As to the heading prior to paragraph 365, Defendants admit that Plaintiffs assert allegations

on behalf of a putative class but deny that class treatment is legally permissible or appropriate.

       365.    As to this paragraph and the three sub-paragraphs, admit that Plaintiffs bring this

Complaint as a putative class action on behalf of the described putative class, but deny that

certification of this or any other class is legally permissible or appropriate.

       366.    This paragraph consists of a legal conclusion, to which no response is required. To

the extent a response is required, denied.

       367.    This paragraph consists of a legal conclusion, to which no response is required. To

the extent a response is required, denied.

       368.    Denied, except to state that information concerning issuance of immigrant and non-

immigrant visas is available at https://travel.state.gov/content/travel/en/legal/visa-law0/visa-

statistics/annual-reports/report-of-the-visa-office-2015.html and Defendants respectfully refer the

Court to the sources available at that site for a full and accurate description of its contents.

       369.    This paragraph consists of Plaintiffs’ characterization of an unspecified prior

government statement, to which no response is required. To the extent a further response is

required, denied.

       370.    This paragraph consists of a legal conclusion, to which no response is required. To

the extent a response is required, denied.

       371.    This paragraph consists of a legal conclusion, to which no response is required. To

the extent a response is required, denied.

       372.    This paragraph consists of a legal conclusion, to which no response is required. To

the extent a response is required, denied.




                                                 -53-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 55 of 59



        373.    This paragraph consists of a legal conclusion, to which no response is required. To

the extent a response is required, denied.

        374.    This paragraph consists of a legal conclusion, to which no response is required. To

the extent a response is required, denied.

        375.    This paragraph consists of a legal conclusion, to which no response is required. To

the extent a response is required, denied.

        As to the headings before paragraph 376, Defendants admit that Plaintiffs purport to bring

a claim under the Establishment Clause but deny that the Proclamation or EO-2 violates the

Establishment Clause and deny that Plaintiffs are entitled to any relief whatsoever on this or any

other claim.

        376.    Defendants incorporate by reference their responses to paragraphs 1-375 as if fully

set forth herein.

        377.    This paragraph consists of a legal conclusion, to which no response is required. To

the extent a response is required, denied.

        As to the headings before paragraph 378, Defendants admit that Plaintiffs purport to bring

an Equal Protection claim but deny that the Proclamation or EO-2 violates principles of equal

protection and deny that Plaintiffs are entitled to any relief whatsoever on this or any other claim.

        378.    Defendants incorporate by reference their responses to paragraphs 1-377 as if fully

set forth herein.

        379.    Defendants admit that Plaintiffs’ quotation of the Due Process Clause of the Fifth

Amendment is accurate. This paragraph otherwise consists of a legal conclusion, to which no

response is required.

        380.    This paragraph consists of a legal conclusion, to which no response is required. To




                                                -54-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 56 of 59



the extent a response is required, denied.

        381.    This paragraph consists of a legal conclusion, to which no response is required. To

the extent a response is required, denied.

        As to the headings before paragraph 382, Defendants admit that Plaintiffs purport to bring

a procedural due process claim but deny that the Proclamation or EO-2 violates procedural due

process and deny that Plaintiffs are entitled to any relief whatsoever on this or any other claim.

        382.    Defendants incorporate by reference their responses to paragraphs 1-381 as if fully

set forth herein.

        383.    This paragraph consists of a legal conclusion, to which no response is required. To

the extent a response is required, admit that Plaintiffs’ quotation of the Fifth Amendment is

accurate.

        384.    This paragraph consists of a legal conclusion, to which no response is required. To

the extent a response is required, denied.

        385.    This paragraph consists of a legal conclusion, to which no response is required. To

the extent a response is required, denied.

        386.    This paragraph consists of a legal conclusion, to which no response is required. To

the extent a response is required, denied.

        387.    This paragraph consists of a legal conclusion, to which no response is required. To

the extent a response is required, denied.

        388.    This paragraph consists of a legal conclusion, to which no response is required. To

the extent a response is required, denied.

        389.    This paragraph consists of a legal conclusion, to which no response is required. To

the extent a response is required, denied.




                                                -55-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 57 of 59



        390.    This paragraph consists of a legal conclusion, to which no response is required. To

the extent a response is required, denied.

        As to the headings before paragraph 391, Defendants admit that Plaintiffs purport to bring

a claim under the Immigration and Nationality Act (“INA”) and Administrative Procedure Act

(“APA”) but deny that the Proclamation or EO-2 violates the INA or APA and deny that Plaintiffs

are entitled to any relief whatsoever on this or any other claim.

        Paragraphs 391 through 396 relate to a claim that has been dismissed by the Court. To the

extent a response to these paragraphs is required, denied.

        As to the headings before paragraph 397, Defendants admit that Plaintiffs purport to bring

a claim under the INA and APA but deny that the Proclamation or EO-2 violates the INA or APA

and deny that Plaintiffs are entitled to any relief whatsoever on this or any other claim.

        Paragraphs 397 through 401 relate to a claim that has been dismissed by the Court. To the

extent a response to these paragraphs is required, denied.

        As to the headings before paragraph 402, Defendants admit that Plaintiffs purport to bring

a claim under the Religious Freedom Restoration Act (“RFRA”) but deny that the Proclamation or

EO-2 violates RFRA and deny that Plaintiffs are entitled to any relief whatsoever on this or any

other claim.

        402.    Defendants incorporate by reference their responses to paragraphs 1-401 as if fully

set forth herein.

        403.    This paragraph consists of a legal conclusion, to which no response is required. To

the extent a response is required, denied.

        404.    This paragraph consists of a legal conclusion, to which no response is required. To

the extent a response is required, denied.




                                                -56-
       Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 58 of 59



       405.    This paragraph consists of a legal conclusion, to which no response is required. To

the extent a response is required, denied.

       As to the headings before paragraph 406, Defendants admit that Plaintiffs purport to bring

a claim under the Refugee Act and APA but deny that the Proclamation or EO-2 violates the

Refugee Act or APA and deny that Plaintiffs are entitled to any relief whatsoever on this or any

other claim.

       Paragraphs 406 through 411 relate to a claim that has been dismissed by the Court. To the

extent a response to these paragraphs is required, denied.

       As to the headings before paragraph 412, Defendants admit that Plaintiffs purport to bring

a claim under the APA but deny that the Proclamation or EO-2 violates the APA and deny that

Plaintiffs are entitled to any relief whatsoever on this or any other claim.

       Paragraphs 412 through 416 relate to a claim that has been dismissed by the Court. To the

extent a response to these paragraphs is required, denied.

                                     PRAYER FOR RELIEF

       The remainder of the Complaint comprises a Prayer for Relief, to which no response is

required. To the extent a response is required, Defendants deny that Plaintiffs are entitled to any

of the requested relief or to any relief whatsoever.

       Defendants hereby deny all allegations in the Complaint not expressly admitted or denied

or otherwise responded to.

       Defendants reserve the right to raise any of the affirmative defenses set forth in Federal

Rule of Civil Procedure 8 should facts become known that support those defenses. Defendants

further reserve the right to prepare and plead any and all defenses which may become applicable




                                                -57-
        Case 8:17-cv-00361-TDC Document 283 Filed 05/31/19 Page 59 of 59



during the course of this litigation.

        WHEREFORE, having fully answered the Complaint, Defendants assert that Plaintiffs are

not entitled to the relief requested, or to any relief whatsoever, and requests that this action be

dismissed in its entirety with prejudice and that Defendants be given such other relief as this Court

deems proper, including costs and disbursements.

        Dated: May 31, 2019                   Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              ROBERT K. HUR
                                              United States Attorney

                                              JOHN R. TYLER
                                              Assistant Director, Federal Programs Branch

                                              /s/ Daniel Schwei
                                              DANIEL SCHWEI (Bar No. 96100)
                                              ERIC J. SOSKIN (PA Bar No. 200663)
                                              Senior Trial Counsel
                                              ANDREW M. BERNIE (DC Bar No. 995376)
                                              Trial Attorney
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L St. NW
                                              Washington DC 20005
                                              Tel: (202) 305-8693
                                              Fax: (202) 616-8460
                                              E-mail: daniel.s.schwei@usdoj.gov




                                                -58-
